Citation Nr: 0323189	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  02-09 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial, compensable disability rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945.  



This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Denver, Colorado Department of Veterans 
Affairs (VA) Regional Office (RO).  

In August 2001 the RO granted service connection for 
bilateral hearing loss.  The RO assigned a noncompensable 
disability rating, effective February 12 1998.  

The Board conducted evidentiary development of the issue 
regarding entitlement to an initial, compensable disability 
rating for bilateral hearing loss, under authority provided 
at 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.

Under additional regulations issued after enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), and effective 
February 22, 2002, the Board conducted evidentiary 
development of appealed cases directly, under authority 
provided at 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  

In this case the Board conducted additional evidentiary 
development of the issue regarding entitlement to an initial, 
compensable disability rating for bilateral hearing loss.  


The Board requested that the veteran be provided a VA 
audiological examination to determine the current severity of 
his bilateral hearing loss.  This examination was performed 
in May 2003 and a copy of the examination report is in the 
claims folder.  This evidence has not been considered by the 
VBA AMC and the veteran has not waived initial VBA AMC 
consideration of this evidence.  38 C.F.R. § 20.1304.  

In Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (CAFC) emphasized that the 
Board's is "primarily an appellate tribunal," and held 38 
C.F.R. § 19.9(a)(2) to be invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it purported to allow the Board to consider additional 
evidence without having to remand the case to the "agency of 
original jurisdiction" (AOJ) (which in this case is the VBA 
AMC) for initial consideration and without having to obtain 
the appellant's waiver.  Disabled Am. Veterans, 327 F.3d at 
1346-47.  

The CAFC found that, under such a procedure, "the veteran is 
not effectively able to object to any of the additional 
evidence obtained by the Board until after the Board weighs 
the evidence and decides the appeal."  Id. at 1347.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002).  

Accordingly, this case is REMANDED for the following:  

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the VBA 
AMC.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).




2.  The VBA AMC should review the May 
2003 VA audiology examination to ensure 
that it is responsive to and in complete 
compliance with the Board's development 
and if it is not, the VBA AMC should 
implement corrective procedures, to 
include the scheduling of additional VA 
examination if warranted.  The Board errs 
as a matter of law when it fails to 
ensure compliance, and further remand 
will be mandated.  Stegall v. West, 11 
Vet. App. 268 (1998).

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

3.  After undertaking any development 
deemed essential, the VBA AMC should 
readjudicate the issue of entitlement to 
an initial, compensable disability rating 
for bilateral hearing loss, taking into 
account all the evidence, including the 
evidence added to the claims folder since 
the October 2002 supplemental statement 
of the case (SSOC).  In so doing, the VBA 
AMC should document its consideration of 
the applicability of the criteria under 
38 C.F.R. § 3.321(b)(1) (2002).


If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a SSOC.  The 
SSOC must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the issue 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the VBA AMC; 
however, the veteran is hereby notified that failure without 
good cause shown to report for any scheduled VA 
examination(s) may adversely affect the outcome of his claim 
for initial increased evaluation.  38 C.F.R. § 3.655 (2002).  
Moreover, the governing regulation provides that failure to 
report without good cause shown for any examination in 
connection with his claim of entitlement to an initial 
increased evaluation will result in the denial of that claim.  
See Connolly v. Derwinski, 1 Vet. App. 566 (1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


